Citation Nr: 1617916	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for thoracic strain with degenerative changes, decreased to 10 percent from November 1, 2012.

2.  Entitlement to restoration of a 20 percent rating for cervical strain with degenerative changes, decreased to 10 percent from November 1, 2012.

3.  Entitlement to an evaluation in excess of 20 percent for the service-connected thoracic strain with degenerative changes.

4.  Entitlement to an evaluation in excess of 20 percent for the service-connected cervical strain with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 1987, October 1991 to March 1992, and March 2007 to August 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was awarded service connection for a cervical strain and a thoracic strain in a May 2009 rating decision, and a noncompensable rating was assigned from August 17, 2008.  The ratings were increased to 20 percent in an August 2009 rating decision, effective August 17, 2008.  In a May 2012 rating decision, the RO proposed reducing the cervical and thoracic spine ratings to 10 percent.  In an August 2012 rating decision, the ratings for the Veteran's cervical and thoracic spine ratings were reduced to 10 percent, effective November 1, 2012.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to an evaluation in excess of 20 percent for the service-connected thoracic strain with degenerative changes and entitlement to an evaluation in excess of 20 percent for the service-connected thoracic strain with degenerative changes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  An August 2012 rating decision implemented a reduction of the rating for the Veteran's thoracic strain with degenerative changes from 20 to 10 percent; the overall evidence of record at that time did not show sustained improvement to the extent of demonstrating that the Veteran's underlying thoracic strain with degenerative changes had improved; post-decisional evidence also confirms that the underlying thoracic strain with degenerative changes did not demonstrate improvement.

2.  An August 2012 rating decision implemented a reduction of the rating for the Veteran's cervical strain with degenerative changes from 20 to 10 percent; the overall evidence of record at that time did not show sustained improvement to the extent of demonstrating that the Veteran's underlying cervical strain with degenerative changes had improved; post-decisional evidence also confirms that the underlying cervical strain with degenerative changes did not demonstrate improvement.


CONCLUSIONS OF LAW

1.  The decision to reduce the rating for the Veteran's thoracic strain with degenerative changes from 20 to 10 percent was not proper; restoration of a 20 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.71a, Diagnostic Code 5237 (2015).

2.  The decision to reduce the rating for the Veteran's cervical strain with degenerative changes from 20 to 10 percent was not proper; restoration of a 20 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.71a, Diagnostic Code 5237 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  A discussion of the procedural requirements set forth in 38 C.F.R. § 3.105(e) is also unnecessary for this reason.

II.  Rating Reductions

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The RO must find the following in order to reduce an evaluation: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).  

In Brown v. Brown, the U.S. Court of Appeals for Veterans Claims determined that the provisions of 38 C.F.R. § 3.344(a) only apply where the rating to be reduced has continued for five years or more. 5 Vet.App. 413, 416-19 (1993).  Nevertheless, the Court noted that 38 C.F.R. §§ 4.10, which provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment," and 4.2, which provides that "[e]ach disability must be considered from the point of view of the veteran working or seeking work," apply generally to all rating reductions.  5 Vet.App. at 421.  Hence, the Court concluded that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work." Id. (emphasis added).

When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

The Veteran was awarded service connection for a cervical strain and a thoracic strain in a May 2009 rating decision, and a noncompensable rating was assigned from August 17, 2008.  The ratings were increased to 20 percent in an August 2009 rating decision, effective August 17, 2008.  In a May 2012 rating decision, the RO proposed reducing the cervical and thoracic spine ratings to 10 percent.  In an August 2012 rating decision, the ratings for the Veteran's cervical and thoracic spine ratings were reduced to 10 percent, effective November 1, 2012.  Throughout this procedural history, the cervical and thoracic spine disabilities have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Here, the August 2012 rating decision did not include findings or a discussion as to whether there was material improvement, and there were no findings that it was reasonably certain that the material improvement found would be maintained under the ordinary conditions of life and work.  Moreover, the Board's review of the evidence does not clearly reflect material improvement, including an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work. 

The Veteran's thoracic strain with degenerative changes was rated as 20 percent disabling based upon a January 2009 VA physical therapy note that showed forward head, severely rounded shoulders, and increased thoracic kyphosis.  The cervical strain with degenerative changes was rated as 20 percent based upon the December 2008 VA examination range of motion studies that showed forward flexion less than 30 degrees and a combined range of motion of no greater than 170 degrees. 

In the February 2016 Appellant Brief, the Veteran's representative asserted that the Veteran still experienced flare-ups of the cervical and thoracic spine.  The May 2012 VA examination, on which the reductions were based on, failed to address whether the Veteran's thoracic and cervical spine disabilities had improved under the ordinary conditions of life and work.  Most notably, the May 2012 VA examination report failed to address the conflicting medical evidence of record which showed that the range of motion of the Veteran's cervical spine was affected by flare-ups.  With regard to the thoracic spine, the VA examiner provided no explanation for the conflict over whether the Veteran experienced guarding that was productive of kyphosis of the thoracic spine.  For these reasons, the Board finds that the examination report on which the reductions were based is inadequate.  

The August 2012 rating reductions were erroneous as the RO failed to include findings or a discussion as to whether there was material improvement, and there were no findings that it was reasonably certain that the material improvement found would be maintained under the ordinary conditions of life and work.  Moreover, the Board cannot find that there has been material improvement of the Veteran's service-connected cervical and thoracic strains since the time the disability ratings were established.  Thus, prior ratings are restored, effective November 1, 2012, the date of the reduction.   


ORDER

The reduction of the rating for the Veteran's thoracic strain with degenerative changes from 20 percent to 10 percent, effective November 1, 2012, was improper; the 20 percent rating is restored, subject to the laws and regulations governing the award of monetary compensation benefits.

The reduction of the rating for the Veteran's cervical strain with degenerative changes from 20 percent to 10 percent, effective November 1, 2012, was improper; the 20 percent rating is restored, subject to the laws and regulations governing the award of monetary compensation benefits.


REMAND

In December 2013, the Veteran underwent his most recent VA examination to determine the severity of his thoracic spine and cervical spine disabilities.  At the examination, the Veteran denied that flare-ups caused functional impairment of his thoracic spine and cervical spine.  In the February 2016 Appellant's Brief, the Veteran and her representative asserted that she had flare-ups that affected her cervical spine and thoracic spine.  The evidence suggests that the Veteran's thoracic spine and cervical spine disabilities have worsened since her last VA examination.  Therefore, a remand is necessary to afford her with a VA examination to determine the current severity of her thoracic spine and cervical spine disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take appropriate action to contact the Veteran in order to have her identify all medical treatment she has received for the service-connected cervical and thoracic spine disabilities.  

With the Veteran's assistance, copies of all outstanding treatment records then should be obtained and associated with the record.  The procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) should be followed.  If VA attempts to obtain any outstanding records are unavailing, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

The Veteran also should be notified that she may submit medical evidence and treatment records in support of her claim.  

2.  The AOJ then should have the Veteran scheduled for a VA examination to determine the current level of severity of the service-connected cervical and thoracic strains with degenerative changes.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  All indicated studies, including range of motion studies in degrees, should be performed. 

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the service-connected thoracic and cervical spine disabilities.  Tests of joint motion against varying resistance should be performed, and the extent of any incoordination, weakened movement, and excess fatigability on use should be described, with a notation of any additional functional impairment. 

The examiner should identify any objective evidence of pain or functional loss due to pain.  The examiner is asked to express an opinion whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state and provide an explanation. 

The examiner also should indicate whether there is muscle spasm or guarding of the thoracic spine and/or cervical spine severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should specifically indicate whether there is any neurological impairment associated with the service-connected thoracic and cervical spine disabilities, to include bowel or bladder impairment.  If there is neurological impairment the examiner should identify the nerve or nerves involved and determine whether there is symptomatology reflective of either complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis of the affected nerve or nerves. 

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide a rationale, he or she should provide an explanation.

3.  After completing all indicated development, the AOJ should readjudicate the Veteran's claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


